Citation Nr: 1547610	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  02-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, to include as secondary to service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in February 2004 and March 2006 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records, as well as his Social security records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  38 C.F.R. § 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning this, the Board remanded the case in April 2010, April 2011, February 2013, November 2013, and March 2015 to obtain an appropriate VA examination with a medical opinion addressing the etiology of the Veteran's psychiatric disability, as well as the claimed secondary relationship between this disability to service-connected knee disabilities.  This has been accomplished with multiple VA examinations in July 2010, May 2011, and May 2013 and with an addendum opinion in August 2015.  38 C.F.R. § 3.159(c)(4).  The August 2015 VA examination report provides a medical opinion as to the etiology of the Veteran's psychiatric disability and addressed the aggravation issue as directed by the Board's prior remands.  The Board finds that the August 2015 VA medical opinion is adequate for VA purposes as it was predicated on a review of the claims file, to include medical records, an interview with the Veteran regarding his symptoms and complaints, and a clinical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Under these circumstances, the Board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran seeks entitlement to service connection for an acquired psychiatric disability.  He contends that he developed a mental health disability which was either caused or aggravated by his service-connected knee disabilities and the circumstances of his military discharge due to physical disability.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a psychiatric disability.

As an initial matter, the medical evidence shows a current diagnosis of depressive disorder with anxious distress, also noted as adjustment disorder with anxiety, as evidenced by VA treatment records dated from March 2002 and VA examinations.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the Veteran's psychiatric disability first manifested many years after service and has not been shown to be at least as likely as not related to service.  Service treatment records are negative for any psychiatric condition.  The Board notes the over 40 year gap between separation from service and the initial diagnosis of the Veteran's psychiatric disability.  The first evidence of record showing a diagnosis of psychiatric disability was in March 2002 and no records show treatment for any mental disorder prior to this time.  A March 2002 VA treatment report reflects that the Veteran was seen for pre-operation clearance for right carpal tunnel syndrome and was very anxious; the assessment was anxiety.  In May 2002, the Veteran reported he had been feeling "stressed out" for a couple of years but he had never been treated for psychiatric problems before.  A VA psychiatrist noted a diagnosis of depression, not otherwise specified.

Furthermore, the medical evidence of record does not relate the Veteran's psychiatric disability to his military service.  Concerning this, an August 2015 VA examiner opined that "[i]t is less likely as not (less than 50/50 probability) that any psychiatric disability present, to include depressive disorder, was incurred in or aggravated by service, including the treatment in February and March 1960 and subsequent discharge by the Navy after finding the Veteran unfit for further duty."  In reaching this conclusion, the examiner noted that the Veteran did not receive any mental health services during his pre-military or military periods of his life but his history of seeking mental health consultation or service began over 40 years after his discharge, in 2002.  The examiner noted that the impetus of the Veteran's requests for such service focused on the Veteran's day-to-day difficulties with managing varied sources of stress within his life, such as his daughter's marital problems and later divorce, the thinness of his grandson's body and his difficulties achieving employment, and his difficulty with setting limits for his interactions with other family members.  

As such, the evidence does not establish entitlement to service connection for a psychiatric disability on a direct incurrence basis.

Additionally, the medical evidence of record does not establish that the psychiatric disability is proximately due to, the result of, or aggravated by the Veteran's service-connected knee disabilities.  Based on a review of the Veteran's claims file, the August 2015 VA examiner provided an opinion that "[i]t is less likely as not (less than 50/50 probability) that any psychiatric disability present, to include depressive disorder, is proximately due to or chronically aggravated by the Veteran's service-connected knee disabilities."  The examiner explained that the Veteran's current diagnosis was not due to or aggravated by one particular thing in his life but many varied stressors in his life and as the result of his developmental insufficiency to cope with varied and diverse stressors within his life in general.  

To the extent that the Veteran claims that his psychiatric disability is due to the circumstances of his military discharge or due to or aggravated by his service-connected knee disabilities, the Board finds that the etiology of the Veteran's psychiatric disorder is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The diagnosis of a psychiatric disorder, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  A diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of a psychiatric disorder in this case.  Moreover, any probative value of the Veteran's contentions is outweighed by that of the August 2015 VHA specialist's opinion, which was based on a thorough review of the Veteran's entire claims file and a comprehensive psychiatric examination of the Veteran.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a psychiatric disability on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.


REMAND

The record includes an August 1998 letter from the Veteran's private physician.  The physician opined that "I certainly think that someone with significant degenerative joint disease in one knee and a total knee arthroplasty on the opposite knee is permanently paired for any type of strenuous work involving prolonged standing, walking, bending, or lifting.  A "desk job" would be reasonable as long as a long amount of walking to and from the job site is not necessary."  Further, a June 2014 VA joints examination report notes that the Veteran's service-connected bilateral knee disability impacts his ability to work due to impaired ambulation and limitation to only short-term.  

The record also reflects that after being discharged from military service because of his knee disability, the Veteran worked different jobs and his last job was with a school district; he was a bus driver and custodian for several years before he quit in 1998 because of physical problems.

A TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  

The Board finds that the evidence of record is ambiguous as to whether the Veteran's service-connected bilateral knee and knee scar disabilities alone prevent him from securing and maintaining substantially gainful employment consistent with his education, experience, and skills.  Consequently, in order to satisfy VA's duty to assist, the Board finds that a VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated records from the VA Central Texas Healthcare System (HCS) dated from November 2013 to the present.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, result in functional impairment so as to preclude obtaining or maintaining substantially gainful employment consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.

The opinion must be based on the review of the claims file, and a complete rationale must be provided for the opinion expressed.

3.  After completing the above, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


